Citation Nr: 0626252	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $53,041.99.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Winston-Salem, North 
Carolina Regional Office (RO) Committee on Waivers and 
Compromises (Committee), denying the veteran's request for 
waiver for recovery of an overpayment of compensation 
benefits in the amount of $53,041.99.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The debt at issue was created because the veteran was paid 
compensation benefits for the period between December 2001 to 
November 2003 during which time he was found to be a fugitive 
felon and not entitled to receive compensation benefits.  

38 U.S.C.A. § 5313B (West 2002) specifically prohibits the 
payment of Chapter 11 compensation benefits for any period 
during which a veteran is a fugitive felon.  See also 38 
C.F.R. § 3.665(n)(2) (2005).  In the veteran's June 2004 
claim for a waiver of the overpayment, he argued that because 
his warrant and charges were dropped, he should not be 
considered to have a debt payable to VA.  In addition, in his 
August 2004 notice of disagreement, he stated that he was not 
aware of his fugitive felon status.  Further, he stated that 
his post-traumatic stress disorder (PTSD) affected his memory 
and judgment, which in turn affected his status as a fugitive 
felon.  The veteran has been in receipt of a 100 percent 
disability rating for PTSD since October 1997.

The Board notes that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  As the veteran is challenging the 
validity of the debt, the case must be remanded for 
adjudication of that issue.  If the debtor in any way 
disputes the existence of the debt, the RO must review the 
accuracy of the debt determination and if the debtor is 
unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911 
(2005); VAOPGCPREC 6-98 (April 24, 1998). 

Further, in the June 2004 decision, the Committee held that 
it would not be against equity and good conscience to collect 
the debt in question because the veteran was at fault in the 
creation of the overpayment, and that the veteran's ability 
to provide for his family's basic necessities and exceptional 
expenses would not be seriously impaired.  

However, in the September 2004 statement of the case, it was 
determined that the veteran's waiver of recovery of the 
overpayment was denied because there was willful 
misrepresentation of a material fact which automatically 
precluded waiver of recovery of his overpayment.  Hence, the 
veteran was not provided with a statement of the case 
considering the question of equity and good conscience as was 
shown in the Committee's June 2004 decision.  The decision of 
the Committee and the statement of the case must be 
reconciled.

According to 38 C.F.R. § 19.29 (2005), a statement of the 
case must be complete enough to allow the appellant to 
present written or oral arguments before the Board.  In the 
present case, it is evident that the statement of the case is 
inadequate, as the RO failed to provide the veteran with 
clear reasons for denying the waiver request.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the issue of 
the validity of the debt.  The veteran 
must be notified of the decision and of 
his appellate rights if the decision is 
adverse to the veteran.

2.  Thereafter, the Committee should 
review the claim for waiver of recovery of 
the above overpayment of disability 
compensation benefits.  In so doing, a 
determination should be made as to whether 
the veteran was free of fraud, 
misrepresentation or bad faith in the 
creation of the indebtedness and, if not, 
the Committee should determine whether the 
veteran committed fraud, misrepresentation 
or bad faith and explain its reasons for 
its decision.  If no fraud, 
misrepresentation or bad faith is found, 
the Committee should determine whether 
recovery of the overpayment would be 
against the principles of equity and good 
conscience as set forth in 38 C.F.R. § 
1.965 (2005).

3.  If the determination remains 
unfavorable to the veteran, both he and 
his representative should be furnished a 
supplemental statement of the case which 
specifically addresses the issue of 
creation of the overpayment.  It should 
also contain a citation to all other 
relevant law and regulations, including, 
if applicable, equitable elements set 
forth at 38 C.F.R. § 1.965(a) (2005).

The case should then be returned to the Board, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

